                                        Case 4:21-cv-00349-JSW Document 77 Filed 07/06/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                             UNITED STATES DISTRICT COURT

                                   5                            NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                       DEFENDERS OF WILDLIFE, et al.,
                                   7                                            Case No. 21-cv-00344-JSW
                                                  Plaintiffs,
                                                                                        21-cv-00349-JSW
                                   8
                                             v.                                         21-cv-00561-JSW
                                   9
                                       U.S. FISH AND WILDLIFE SERVICE, et       ORDER SCHEDULING DEADLINES
                                  10   al.,                                     AND VACATING CASE
                                                                                MANAGEMENT CONFERENCE
                                  11              Defendants.

                                  12   ___________________________________
Northern District of California
 United States District Court




                                  13   WILDEARTH GUARDIANS, et al.,
                                                  Plaintiffs,
                                  14
                                             v.
                                  15

                                  16   DEBRA HAALAND, U.S. SECRETARY
                                       OF THE INTERIOR, et al.,
                                  17              Defendants.
                                  18   ___________________________________
                                  19   NATURAL RESOURCES DEFENSE
                                       COUNCIL, INC.,
                                  20
                                                  Plaintiff,
                                  21
                                             v.
                                  22
                                       UNITED STATES DEPARTMENT OF
                                  23   THE INTERIOR, et al.,
                                  24              Defendants.

                                  25

                                  26

                                  27

                                  28
                                          Case 4:21-cv-00349-JSW Document 77 Filed 07/06/21 Page 2 of 4




                                   1
                                              These three related cases are scheduled for a case management conference on July 9, 2021.
                                   2
                                       The Court has received and considered the joint case management statement from the parties in
                                   3
                                       these three related cases, and it HEREBY VACATES the case management conference. IT IS
                                   4
                                       HEREBY ORDERED that the case management conference statement is adopted, except as
                                   5
                                       expressly modified by this Order.
                                   6

                                   7          It is further ORDERED that:

                                   8          1.        The Court will grant the WildEarth Guardians Plaintiffs’ request to file an

                                   9   amended complaint for the sole purpose of removing any claims it does not intend to pursue on

                                  10   summary judgment. WildEarth Guardians Plaintiffs shall file this amended complaint by no later

                                  11   July 12, 2021.

                                  12          2.        The parties anticipate resolving these matters through cross-motions for summary
Northern District of California
 United States District Court




                                  13   judgment. The parties have agreed to consolidation of the summary judgment briefing and

                                  14   hearing under Federal Rule of Civil Procedure 42(a). Plaintiffs shall coordinate and file a joint

                                  15   motion for summary judgment. Federal Defendants and Intervenor-Defendants shall each respond

                                  16   to Plaintiffs’ joint brief in single briefs. Amici curiae shall each be limited to one brief of no more

                                  17   than 25 pages.

                                  18          3.        The Court adopts the briefing schedule proposed by the parties at page 9 of the

                                  19   joint case management statement:

                                  20          Plaintiffs shall file their joint cross-motion for summary judgment by no later July 16,

                                  21          2021.

                                  22          Federal Defendants shall file their opposition and cross-motion by August 20, 2021.

                                  23          Intervenor-Defendants shall file their opposition and cross-motion by August 27, 2021.

                                  24          Plaintiffs shall file their opposition and reply by September 15, 2021.

                                  25          Federal Defendants shall file their reply by October 8, 2021.

                                  26          Intervenor-Defendants shall file their reply by October 15, 2021.

                                  27          Amicus briefs supporting Defendants’ cross-motions for summary judgment shall be filed

                                  28                                                      2
                                           Case 4:21-cv-00349-JSW Document 77 Filed 07/06/21 Page 3 of 4




                                   1
                                              by August 31, 2021. Proposed amicus briefs supporting Plaintiffs, if any, shall be filed by
                                   2
                                              July 23, 2021.
                                   3
                                              4.      The parties have proposed page limitations that exceed those permitted by this
                                   4
                                       Court’s Civil Standing Order. See Civil Standing Order ¶ 9. However, the Court will grant the
                                   5
                                       parties some additional pages to present their arguments to the Court. Plaintiffs’ joint opening
                                   6
                                       motion shall not exceed 50 pages. Federal Defendants’ cross-motion and opposition shall not
                                   7
                                       exceed 50 pages. Intervenor-Defendants’ cross-motion and opposition shall not exceed 50 pages.1
                                   8
                                       Plaintiffs’ joint opposition and reply shall not exceed 35 pages. Federal Defendants’ and
                                   9
                                       Intervenor-Defendants’ replies shall not exceed 35 pages. If the parties believe that they will
                                  10
                                       require additional pages to present their arguments, they must submit a request to the Court by no
                                  11
                                       later than July 9, 2021, demonstrating good cause for an enlargement of these limitations.
                                  12
Northern District of California




                                              5.      The Court schedules the hearing on the cross-motions for summary judgment on
 United States District Court




                                  13
                                       Friday, November 12, 2021, at 9:00 a.m.
                                  14
                                              6.      The Court will not refer this matter for an ADR procedure. If any party later
                                  15
                                       wishes to participate in an ADR process, they may submit a stipulation or an administrative
                                  16
                                       motion to the Court.
                                  17
                                              7.      No provision of this order may be changed except by written order of this Court
                                  18
                                       upon its own motion or upon motion of one or more parties made pursuant to Civil. L. R. 7-1 upon
                                  19
                                       a showing of very good cause. A motion may take the form of a stipulation and proposed order
                                  20
                                       pursuant to Civil L.R. 7-1(a)(5) and Civil L.R. 7-12, but the parties may not modify the pretrial
                                  21
                                       schedule by stipulation without a Court order. If the modification sought is an extension of a
                                  22
                                       deadline contained herein, the motion must be brought before expiration of that deadline. A
                                  23
                                       conflict with a court date set after the date of this order does not constitute good cause. The parties
                                  24
                                       are advised that if they stipulate to a change in the discovery schedule, they do so at their own risk.
                                  25

                                  26
                                       1
                                  27    Intervenor-Defendants shall avoid duplicative briefing of matters already covered Federal
                                       Defendants’ briefs. (See Dkt. No. 34, Order Granting Motion to Intervene.)
                                  28                                                   3
                                          Case 4:21-cv-00349-JSW Document 77 Filed 07/06/21 Page 4 of 4




                                   1
                                       The only schedule that the Court will enforce is the one set in this order. Additionally, briefing
                                   2
                                       schedules that are specifically set by the Court may not be altered by stipulation without a Court
                                   3
                                       order; rather the parties must obtain leave of Court.
                                   4

                                   5
                                              IT IS SO ORDERED.
                                   6
                                       Dated: July 2, 2021
                                   7
                                                                                        ______________________________________
                                   8                                                    JEFFREY S. WHITE
                                                                                        United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                                     4
